1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA
10
11   RORY CHAVEZ,                                      Case No.: 1:19-CV-00602-DAD-JLT

12               Plaintiff,                            ORDER CLOSING THE CASE
                                                       (Doc. 8)
13      v.
     ABDULLA SALEH OBAID;
14   SAM MOHAMMED; and Does 1-10,
15               Defendants.
16
17           The plaintiff has filed a notice of voluntary dismissal. (Doc.8) No defendant has appeared in this
18   action. Thus, according to Fed. R. Civ.P. 41, the dismissal is effective without an order of the Court.
19   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Therefore, the Clerk of the Court is
20   DIRECTED to close this action.
21
     IT IS SO ORDERED.
22
23      Dated:      July 18, 2019                              /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
